United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.A., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, HEADQUARTERS,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1626
Issued: May 13, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 24, 2014 appellant filed a timely appeal from a February 4, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss benefits effective June 7, 2013; and (2) whether appellant has established continuing
disability caused by residuals of her accepted conditions after the termination of her wage-loss
benefits.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On August 14, 2009 appellant, then a 39-year-old staff assistant, slipped on the floor and
fell on her left knee, and fell on it again as she tried to stand. On September 17, 2009 OWCP
accepted the claim for a sprain of the distal tibiofibular ligament of the left ankle, a sprain of the
lateral collateral ligament of the left knee, and a contusion of the left knee and lower leg. On
December 10, 2009 it accepted the additional condition of a tear of the lateral meniscus of the
left knee.
In a report dated September 4, 2009, Dr. Philip B. Bovell2 noted that appellant had
slipped and fallen on a waxy floor at work. He stated that when she hit her knee swelling
occurred immediately. Appellant twisted her ankle and knee at the same time. Dr. Bovell noted
that she had been transported to an emergency room where x-rays were taken, noting no
fractures. He diagnosed appellant with a left ankle sprain involving the anterior tala-fibula
ligament and a left knee sprain with strain and effusion.
In a report dated September 28, 2009, Dr. Daniel R. Ignacio, Board-certified in physical
medicine and rehabilitation, stated that, after the incident of August 14, 2009, appellant had acute
pain along the left knee and left leg, for which she was treated. He noted that the pain had not
resolved and that she had developed pain along her lower back, along with numbness, and
weakness along the left leg. Dr. Ignacio diagnosed appellant with acute left knee strain with
probable internal derangement, peroneal neuropathy, and lumbar strain syndrome. He noted that
“With regard to the lumbar strain, this has been related to the injury to the left leg with abnormal
gait and the constant giving way of the left leg and therefore the lumbar pain is consequential to
the work-related conditions of August 14, 2009.”
On October 21, 2009 appellant returned to work for four hours per day with restrictions.
In a nurse report dated October 22, 2009, a field nurse stated that she contacted
appellant’s treating physician, who noted that he did not want appellant to drive 45 minutes to
his office three times per week for physical therapy, as her knee was quite swollen. The nurse
made arrangements for her to be transported.
On August 24, 2009 Dr. William O’Grady, Board-certified in diagnostic radiology,
interpreted the results of a magnetic resonance imaging (MRI) scan of appellant’s left knee. He
stated impressions of grade 2 and 3 signal changes in the anterior horn of the lateral meniscus
with a questionable subtle tear at its central attachment; mild degenerative arthritis at the
patellofemoral compartment and slight degenerative changes in the femorotibial compartments;
small joint effusion; a slight subcutaneous edema anterior to the distal attachments of the
iliotibial band; and a questionable minimal popliteal cyst.
In a report dated October 23, 2009, Dr. Bovell stated that an MRI scan of appellant’s left
knee showed a meniscus tear over the lateral aspect, degenerative joint disease over the fibular

2

Dr. Bovell’s Board certification and medical specialty could not be confirmed with the American Board of
Medical Specialties or the American Osteopathic Association.

2

tibia joint surface and the surfaces of both femoral joints, and a popliteal cyst.
electromyographic study revealed L5 radiculopathy and left peroneal neuropathy.

An

On November 6, 2009 Dr. O’Grady interpreted the results of x-rays of appellant’s left
ankle as unremarkable with no obvious fracture, dislocation, bone lesion, or joint effusion.
Appellant underwent arthroscopic surgery on January 8, 2010, which had previously been
approved by OWCP. In an operative report, Dr. Bovell noted:
“Examination of the knee showed anterior cruciate was essentially intact.
Examination of the patella showed that there was some fibrillation under the
patellar surface. This was subsequently shaved. Examination of the medial
meniscus showed that it was intact. Examination of the lateral meniscus showed
that there was a tear in the periphery of midsection of the meniscus. This was
subsequently shaved and debrided and debridement was done of the tissue around
this area. There was some condylar defect seen in this area on the lateral aspect
of the femoral condyle. This area was subsequently shaved. Further, examination
of the knee showed that it was unremarkable.”
There were no complications and appellant was discharged on the same day. Dr. Bovell
placed her under temporary total disability following the surgery. Appellant underwent physical
therapy, which was also approved by OWCP.
In a report dated January 28, 2010, Dr. Bruce E. Perry, an orthopedic surgeon, evaluated
appellant and diagnosed her with chronic left knee pain with instability with a lateral meniscus
tear. He noted that she injured her left knee stepping in a pothole in her neighbor’s yard in late
October or early November 2009.
By letter dated March 29, 2010, OWCP informed appellant that she was to be placed on
the periodic rolls for compensation effective March 1, 2010.
Appellant returned to work four hours per day with restrictions as of April 12, 2010. She
was released to full-time work as of June 12, 2010, with restrictions of no more than two hours
of lifting, one hour of climbing, and no squatting or kneeling
On October 13, 2010 appellant filed a claim for recurrence of disability for the prior
October 4 through 22, 2010.
In a note dated October 14, 2010, Dr. Bovell noted that appellant was still experiencing
some effusions, varying in size, and intensity. He noted that she recently started walking with a
limp due to aggravation that occurred at work. Dr. Bovell stated that appellant was recently off
work from October 4 through 12, 2010 due to this discomfort.
On October 18, 2010 OWCP advised appellant that the evidence of record was
insufficient to establish that her recurrence was related to her original work injury. It noted that
she last returned to regular duty on June 12, 2010 and requested that she submit additional
medical information in support of her claim for disability.

3

In a record of a telephone conversation dated November 8, 2010, a claims examiner noted
that appellant stated that she was off work for her back, which she believed was a consequential
condition to her knee injury. She stated that she would need to review appellant’s case and
forward to an OWCP medical adviser to determine whether her back condition was related to the
original work injury. On November 8, 2010 OWCP forwarded appellant’s case file to an OWCP
medical adviser, who noted in a report dated November 8, 2010 that there was a causal
relationship between her original work injury and aggravation of a lumbosacral spine condition.
On November 9, 2010 OWCP accepted the additional condition of thoracic or
lumbosacral neuritis or radiculitis. It listed appellant’s other accepted conditions as a sprain of
the distal tibiofibular ligament of the left ankle; a sprain of the lateral collateral ligament of the
left knee; a contusion of the left knee and lower leg; a current tear of the lateral meniscus of the
left knee; localized primary osteoarthritis of the lower left leg; a left popliteal synovial cyst; and
joint effusion of the left lower leg.
By decision dated November 9, 2010, OWCP accepted appellant’s recurrence.
On January 10, 2011 appellant underwent a knee injection of DepoMedrol and Xylocaine
with Dr. Ignacio.
In a report dated March 28, 2011, Dr. Ignacio stated that appellant’s condition had not
resolved and that she remained symptomatic. He noted that the delay in her recovery was related
to severe progressive left knee dysfunction with associated patellofemoral dystrophy.
Dr. Ignacio stated that appellant remained totally disabled to work and that vocational
rehabilitation was not appropriate at the time. Appellant continued to submit periodic medical
reports documenting that her condition still existed and that she remained disabled from work.
In a record of a telephone discussion dated January 17, 2012, appellant informed a claims
examiner that the employing establishment had terminated her position. On January 19, 2012
she called back and a claims examiner informed her that by personnel guidelines, after one year
the employing establishment could terminate her position, but that she would continue to receive
compensation on the periodic rolls until OWCP received medical evidence supporting her ability
to perform some type of work.
Appellant underwent intramuscular neural enhancement therapy on February 9, 2012
with Dr. Ignacio.
In a report dated November 8, 2012, Dr. Ignacio diagnosed appellant with status post
surgery to the left knee with residual pain; severe progressive internal derangement of the left
knee; chronic right peroneal neuropathy; chronic lumbar disc syndrome with chronic lumbar
radiculopathy; and complex regional pain syndrome. He stated that she remained totally unable
to work. Dr. Ignacio recommended that appellant be given home care assistance for about three
hours a day for at least three times per week for the next 8 to 12 weeks to help assist her with
personal care and daily activities.
On November 26, 2012 OWCP referred appellant to Dr. Kevin Hanley, a Board-certified
orthopedic surgeon, for evaluation of her extent of disability, and as to whether she continued to
suffer residuals from the incident of August 14, 2009.
4

By letter dated December 5, 2012, OWCP asked Dr. Hanley to address the additional
question of whether the requested home care assistant was connected to, necessary, or warranted
in the treatment of the work injury of August 14, 2009.
In a report dated December 3, 2012, Dr. Verne K. Kemerer, a Board-certified diagnostic
radiologist, examined the results of an MRI scan of appellant’s left knee. He found a small
effusion of the extensor mechanism with mild prepatellar edema; intact anterior and posterior
cruciate ligaments; normal medial and lateral compartments; normal collateral ligaments; and a
normal popliteal fossa. Dr. Kemerer stated his impression of a small effusion.
On December 13, 2012 Dr. Hanley submitted his second opinion evaluation of appellant.
He noted:
“[Appellant] underwent surgery on January 8, 2010, which was an arthroscopic
surgery. The findings at the time of surgery were rather minimal. A peripheral
tear of the lateral meniscus was simply debrided away. There was no ligamentous
injury. There are minimal changes on the articular cartilage of either the femoral
condyle or the patella. However, [appellant] has been treated by Dr. Ignacio
continuously, very frequently, over the last three-and-a-half years, and at the
present time, based on my review of the medical records, is absolutely no better
than she was when she initially had treatment; probably worse.”
On examination, Dr. Hanley noted that there were absolutely no significant objective findings
related to appellant’s left knee, though she walked with a limp. Relating to her back, he noted
that it was straight without kyphosis, scoliosis or spasm, and no thick limitation of motion was
evident. Dr. Hanley noted that appellant volitionally limited motion due to discomfort. He
stated:
“First of all, a summary comment in my mind is appropriate. [Appellant]
currently does not show signs of a significant and completely disabling condition
of the musculoskeletal system. The original injury was clearly an injury to the
knee with soft tissue injuries possibly to the back and ankle, but which left no
significant substantive change in the anatomic structures. I believe that the
treatment rendered to [appellant] by Dr. Bovell was quite appropriate, the findings
at the time of surgery were rather minimal, and one would anticipate a complete
recovery after this particular finding. [Appellant] has been managed very
inappropriately over the last three years by Dr. Ignacio, multiple and frequent
visits to the [physician’s] that are unnecessary and accomplished absolutely
nothing, other than to reconfirm her roll as a disabled individual.”
Dr. Hanley stated that a home care assistant was not necessary noting:
“I agree that an injury to the left knee did occur by direct cause. I do not believe
that the back shows any reasonable problems from the incident and requires no
further treatment. Treatment for the knee would simply be that of observation and
pain management. Pain management should be with nonnarcotic medication only
as this is a nonmalignant condition. In my mind, the only period of disability in

5

this particular case would have been for about six weeks after the operative
procedure at which time [appellant] should have been undergoing physical
therapy. Physical limitations at this time are no standing or walking greater than
six hours during the course of an eight[-]hour day, no repetitive kneeling or
squatting, no climbing. I believe that [appellant] is perfectly capable of
performing the duties as described in her prior job. I do not believe that
[appellant] is a candidate for vocational rehabilitation, as I do not believe that it is
necessary. I do not believe that she has an impact in any of her activities of daily
living.”
On January 22, 2013 OWCP proposed to terminate appellant’s compensation for wage
loss, finding that the weight of the medical evidence established no continuing residuals of her
work-related conditions.
By letter dated February 4, 2013, the employing establishment offered appellant her prior
position as a staff assistant. It noted that the limitations as outlined by Dr. Hanley would not
preclude her from returning to work in a full-time, full-duty capacity as her job had no special
physical requirements and was sedentary in nature.
On January 31, 2013 Dr. Ignacio performed an ultrasound of appellant’s left knee. He
noted an abnormal ultrasound consistent with chronic tendinopathy of the patellar tendon; an
abnormal signal along the collateral ligament indicative of chronic strain of the collateral
ligament with no frank tear; and an abnormal lateral meniscus suggestive of chronic denervation
and partial tear with early calcification. In a report of the same date, Dr. Ignacio stated that,
based on prior diagnostic studies, appellant continued to have residuals of her work-related
injury.
Dr. Ignacio noted:
“With regard to a report of Dr. Hanley, which is the basis for the proposal to
terminate compensation for wage loss for the above medical conditions, I found
this report to be interesting but rather erroneous. For one thing, Dr. Hanley
indicated that there was no ligamentous injury. This is an incorrect conclusion
reflective of the poor judgment on the part of this physician. [Appellant] had
extensive injury to the left knee and in fact even had surgeries and multiple MRI
[scans] demonstrating the significant ligamentous injury and tear of the meniscus
and even significant strain/tear of the cruciate ligament and the collateral
ligament, and these have been completely missed by Dr. Hanley, who did indicate
that there is tear of the lateral meniscus and that surgery was indicated....
Dr. Hanley’s examination simply [stated] that everything is normal, and yet [she]
does have multiple scars and has limited movement and has significant tenderness
along the knee, which have been confirmed by the MRI [scan] and other objective
studies.... I disagree with Dr. Hanley that no significant substantive changes in
the anatomic structures are involved.... I disagree with [him] that the injury was
rather minimal and that the tendon anticipates a complete recovery after this
particular finding. [Appellant’s] MRI [scans] are completely abnormal, in fact
showing significant damage to the knee including chronic quadriceps and patellar

6

tendon injury, tear of the cruciate ligament, and torn meniscus. These MRI
[scans] were performed on March 9, 2011 and December 3, 2012 demonstrating
continuing edema, joint effusion, and injury to the left knee. The recent
ultrasound again confirmed the abnormal findings with early calcification of the
lateral collateral ligament indicative of the chronic ongoing strain to the torn
lateral meniscus.”
In a report dated February 12, 2013, Dr. Georgia Cu, Board-certified in family medicine,
examined appellant and stated an impression of status post surgery to the left knee with residual
pain; severe progressive internal derangement of the left knee; chronic right peroneal
neuropathy; chronic lumbar disc syndrome with chronic lumbar radiculopathy; and complex
regional pain syndrome.3 She stated that appellant remained unable to work.
On February 27, 2013 appellant accepted the offer of employment from the employing
establishment, but noted that she only accepted under duress.
By letter dated April 30, 2013, OWCP informed appellant that it had determined a
conflict in the medical evidence existence and scheduled a referee examination with Dr. Richard
Cirillo, a Board-certified orthopedic surgeon.
On May 2, 2013 Dr. Cu reexamined appellant and noted the same diagnoses as in her
report of February 12, 2013. She stated that appellant continued to be unable to work.
In a diagnostic report dated May 6, 2013, Dr. Jorge M. Garciala, a Board-certified
radiologist, examined the results of x-rays of appellant’s bilateral knees. He noted bilateral small
joint effusions, with no fracture, or joint space narrowing.
In a report dated May 10, 2013, Dr. Philip S. Man, a Board-certified radiologist,
examined the results of an MRI scan of appellant’s left knee. He noted mild chondromalacia at
the lateral and patellofemoral compartments, with no meniscal or ligamentous tears.
On May 24, 2013 Dr. Cirillo reported regarding his independent medical examination.
On examination, he found a normal lumbar spine without pain and a full range of motion; and a
left knee with diffuse pain. Dr. Cirillo stated:
“Based on the information available to me, [appellant] should be able to return to
work as an administrative assistant. I do not recommend that she perform any
lifting more than 20 pounds [and] she should be allowed to change her position
[and] no prolonged walking performed. On my exam[ination], I see no functional
deficits [and] bilaterally [appellant’s] thigh/calf circumferences are approximately
equal. If indeed a significant nerve or functional deficit was present, this should
be different.... I do feel that the diagnosed condition [of a tear of the meniscus] is
medically connected to the work injury by direct cause.... I feel that total
disability due to this work-related condition was from the time of injury to [six]
weeks after [appellant’s] surgery on January 8, 2010. [Appellant] should have
3

Dr. Cu and Dr. Ignacio are partners in the same medical office.

7

been able to return to her previous desk work status at that time.... I do not feel
that vocational rehabilitation is needed/indicated at this point. [Appellant] does
appear to still have some residuals of the injuries based upon her subjective
complaints.
Her subjective complaints however are difficult to support
objectively.”
He stated that appellant had reached maximum medical improvement (MMI).
In a decision dated June 7, 2013, OWCP terminated appellant’s wage-loss benefits
effective on that date, based upon Dr. Cirillo’s report of May 24, 2013. It noted that her medical
benefits were not terminated.
In a report dated June 6, 2013, Dr. Cu noted that appellant had recently been diagnosed
by a Dr. Imelda Cabalar with rheumatoid arthritis. She examined appellant and stated that she
remained unable to work.
On June 14, 2013 Dr. Bovell reviewed the reports of Drs. Hanley and Cirillo. He stated
that he could not see how crepitation in appellant’s left knee was missed by both physicians.
Dr. Bovell stated, “It appears that Dr. Cirillo’s report is a duplicate of Dr. Hanley’s report.” He
further noted, “By accumulating [appellant’s] complaints, all the findings from the MRI [scan]
and x-ray and the clinical treatment that was offered by the [i]ndependent [physician’s], clearly
shows that there is reasonable cause to conclude that [appellant’s] condition will get worst over
time and the accepted diagnoses are definitely a result of the fall sustained August 14, 2009.”
On July 3, 2013 appellant requested an oral hearing before an OWCP hearing
representative.
In a report dated June 17, 2013, Dr. Ignacio examined appellant and responded to
Dr. Cirillo’s report of May 24, 2013. He stated:
“With regard to a letter of U.S. Department of Labor indicating that [appellant’s]
workman compensation benefits will be terminated based on the report of
Dr. Cirillo dated May 24, 2013. I reviewed the report of Dr. Cirillo who outlined
the history of the injury that she sustained to the left knee and to the lumbar spine
with the lumbar neuritis and the left knee strain. Dr. Cirillo described the torn
lateral meniscus as well as the injury to the femoral condyle as well as the
accepted osteoarthritis of the left knee. [He] also outlined the continued pain to
the left knee as well as to the lower back and also the symptoms of weakness
particularly along the left leg. Dr. Cirillo also outlined the severity of the lumbar
pain which is rather severe, constant with associated symptoms of the numbness,
weakness particularly along the left leg, and the joint stability of the left knee.
These are all consistent with [appellant’s] condition.... Dr. Cirillo indicated that
[her] disability was from the time of surgery, that is, January 8, 2010 up to six
weeks after surgery. However, [appellant] does have a significant complex injury
not only to the knee but also to the lumbar spine and because of this complex
medical condition she is not able to return to work from the time she had surgery

8

on January 8, 2010 up to the present time.” Appellant continued to submit reports
from Dr. Ignacio documenting continued pain in the left knee.
In a diagnostic report dated July 20, 2013, Dr. Kemerer examined the results of an MRI
scan of appellant’s lumbar spine. He stated an impression of a normal lumbar spine.
In a record of a telephone conversation dated September 16, 2013, appellant noted that
the employing establishment had issued a job offer in February 2013, but had not issued her one
since her compensation was terminated. The claims examiner explained that, because her
compensation was terminated due to her ability to work, it was up to the employing
establishment to determine whether work could be offered.
By letter dated October 18, 2013, OWCP informed appellant that a hearing would be held
with regard to her case. The hearing was held on November 21, 2013. Appellant testified that
she continued to have stiffness and pain in her left knee. She stated that Drs. Hanley and Cirillo
had examined her for only 10 minutes in their respective examinations. Appellant noted that she
was still off work, and did not attend physical therapy because she could not afford to drive to it
without an income. She stated that she could not perform sedentary work because walking was
very difficult. The hearing representative stated that appellant would consider additional current
reports from appellant’s physicians.
In a report dated December 11, 2013, Dr. Ignacio stated, “[Appellant] does suffer from
increasing chronic pain mostly in her back and her left knee since she was injured at work on
August 14, 2009. In fact, she has had extensive medical treatments of surgery to the left knee,
chronic tear of the lateral meniscus as well as the lateral femoral condyle, and patellar articular
fibrillation.” He examined her and stated that she was not able to return to work.
By decision dated February 4, 2014, the hearing representative affirmed the decision of
June 7, 2013. She found that the medical reports from Drs. Ignacio and Bovell concerning
ongoing disability were not based on objective findings but instead relied on subjective pain
complaints. The hearing representative stated that OWCP properly afforded the weight of the
evidence to the referee physician Dr. Cirillo, as his opinion fully discussed appellant’s history of
injury, medical treatment, and diagnostic tests, as well as providing a thorough medical rationale
for his opinion.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.4 After it has determined that an employee has disability causally
related to his or her federal employment, OWCP may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.5

4

Gewin C. Hawkins, 52 ECAB 242, 243 (2001); Alice J. Tysinger, 51 ECAB 638, 645 (2000).

5

Mary A. Lowe, 52 ECAB 223, 224 (2001).

9

FECA provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make the examination.6 The implementing regulations state that if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee or impartial examination and OWCP
will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.7
To be of probative value, a medical opinion must be based on a complete factual and
medical background, must be of reasonable medical certainty, and be supported by medical
rationale.8 Medical rationale is a medically sound explanation for the opinion offered.9
It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual, and medical background, must be given special weight.10
ANALYSIS -- ISSUE 1
In the present case, OWCP found that a disagreement existed between Drs. Ignacio, Cu,
and Bovell, the attending physicians, and Dr. Hanley, the second opinion physician, as to
whether appellant continued to be disabled due to the June 7, 2013 employment injury.
Dr. Hanley found an essentially normal examination with no objective evidence of residuals of
the employment injury. Drs. Ignacio, Cu, and Bovell indicated that appellant continued to have
residuals of her employment injury that resulted in her disability.
In accord with 5 U.S.C. § 8123(a), OWCP properly referred the case to Dr. Cirillo for a
referee examination and an opinion as to whether appellant continued to have employmentrelated residuals which caused disability. In a report dated May 24, 2013, Dr. Cirillo provided a
history, results on examination, and reviewed medical evidence. Based on an accurate factual
and medical background, he opined that appellant did not have any objective evidence of
residuals of the employment injury, but had residuals based upon subjective complaints.
Dr. Cirillo found no evidence of functional deficits and stated, “I feel that total disability due to
this work-related condition was from the time of injury to 6 weeks after her surgery on
January 8, 2010. She should have been able to return to her previous desk work status at that
time.” Dr. Cirillo concluded that appellant had reached MMI.

6

5 U.S.C. § 8123(a).

7

20 C.F.R. § 10.321.

8

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

9

See Ronald D. James, Sr., Docket No. 03-1700 (issued August 27, 2003); Kenneth J. Deerman, 34 ECAB 641
(1983) (the evidence must convince the adjudicator that the conclusion drawn is rational, sound, and logical).
10

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

10

Drs. Ignacio and Bovell submitted reports purporting to find problems in the medical
reasoning of Dr. Cirillo. Dr. Bovell stated, “It appears that Dr. Cirillo’s report is a duplicate of
Dr. Hanley’s report,” and claimed that he could not understand how Dr. Cirillo missed
crepitation in appellant’s knee. Dr. Ignacio stated:
“Dr. Cirillo indicated that [appellant’s] disability was from the time of surgery,
that is, January 8, 2010 up to six weeks after surgery. However, [appellant] does
have a significant complex injury not only to the knee but also to the lumbar spine
and because of this complex medical condition she is not able to return to work
from the time she had surgery on January 8, 2010 up to the present time.”
However, Dr. Cirillo reported his findings based on the physical examination he performed. A
review of the May 24, 2013 report does not establish that his opinion was based on a single
examination finding. As noted, Dr. Cirillo provided results on examination that reported some
diffuse pain. He based his opinion on all examination results, diagnostic studies, and medical
history. Dr. Cirillo explained that appellant’s disability resolved six weeks after her surgery on
January 8, 2010 and that her current symptoms were subjective in nature. He examined her
lumbar spine and left leg and found no significant objective signs of her conditions. This
represents a medically sound explanation of the opinion offered.
The Board, therefore, finds that Dr. Cirillo provided a rationalized medical opinion in this
case. As a referee physician, Dr. Cirillo’s report is entitled to special weight. The Board finds
that OWCP met its burden of proof to terminate wage-loss compensation effective June 7, 2013.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
It is well established that, after termination or modification of benefits, clearly warranted
on the basis of the evidence, the burden for reinstating compensation benefits shifts to appellant.
In order to prevail, appellant must establish by the weight of the reliable, probative, and
substantial evidence that she had an employment-related disability which continued after
termination of compensation benefits.11
ANALYSIS -- ISSUE 2
Following the termination of her wage-loss benefits, appellant submitted reports from
Drs. Ignacio, Bovell, and Cu. With respect to the termination of compensation as of June 7,
2013, as noted above Dr. Cirillo represented the weight of the evidence. Additional reports from
a physician on one side of the conflict that is properly resolved by a referee specialist are
generally insufficient to overcome the weight accorded the referee specialist’s report or to create
a new conflict.12 Drs. Ignacio, Bovell, and Cu stated that appellant continued to have disability
11

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

12

See Harrison Combs, Jr., 45 ECAB 716 (1994); Dorothy Sidwell, 41 ECAB 857 (1990).

11

resulting from her employment injury, but did not provide medical opinions supported by
medical rationale establishing a continuing employment-related condition or disability after
June 7, 2013. Appellant therefore did not meet her burden of proof to establish continuing
disability after June 7, 2013.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate wage-loss compensation
effective June 7, 2013. The Board also finds that appellant did not meet her burden of proof to
establish continuing disability after June 7, 2013.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 4, 2014 is affirmed.
Issued: May 13, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

12

